Citation Nr: 0118775	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  96-36 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES


1.  Entitlement to an initial rating in excess of 20 percent 
for service connected degenerative disc disease, from January 
16, 1995, to December 5, 2000.

2.  Entitlement to an initial rating in excess of 40 percent 
for service connected degenerative disc disease from December 
5, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1990 to 
January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an original rating action of September 
1995 in which the RO granted service connection for 
degenerative disc disease and assigned an initial rating of 
20 percent, effective January 16, 1995 under Diagnostic Code 
5293, and a rating action of February 2001 which increased 
the rating to 40 percent, effective December 5, 2000.  Since 
the RO has, in effect, granted a staged rating following the 
initial grant of service connection, the Board has separated 
the original issue before it (i.e., entitlement to a higher 
initial rating) into two issues, as indicated on the initial 
page of this decision.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

Historically, a notice of disagreement to the original rating 
action was filed in August 1996, and a statement of the case 
(SOC) was issued the same month.  The veteran submitted a 
substantive appeal in September 1996, and requested a Board 
hearing.  In October 1996, she requested an RO hearing before 
a local hearing officer.  An RO hearing before a local 
hearing officer was held in December 1996.  In April 2000, a 
hearing was held in Washington, D.C., before Iris S. Sherman, 
who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West 1991 and Supp. 2000). 

The veteran may be filing a claim for a total disability 
rating based on individual unemployability.  This should be 
clarified with her and her representative and any action 
deemed appropriate should be undertaken.  This issue is not 
inextricably intertwined with the issues before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  From January 16, 1995, to December 5, 2000, the veteran's 
degenerative disc disease was manifested by functional loss, 
equivalent to severe limitation of motion.

3.  The veteran's degenerative disc disease results in 
neither actual or functional ankylosis of the lumbar spine 
nor symptomatology consistent with pronounced intervertebral 
disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
40 percent for degenerative disc disease, from January 16, 
1995 to December 5, 2000, have been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5289, 5292, 
5293, 5295 (2000).

2.  The criteria for an initial assignment in excess of 40 
percent rating for the veteran's service-connected 
degenerative disc disease are not met.  38 U.S.C.A. § 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5289, 5292, 5293, 5295 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed a claim of entitlement to service 
connection for a low back disorder, arguing that her low back 
disorder rendered her unemployable.  The veteran explained in 
her informal statement of claim, dated in July 1995, that she 
was discharged from the United States Marine Corps (USMC) due 
to her medical condition.  She appended a copy of a Navy 
medical board report, a duplicate of a September 1994 report 
contained in her service medical records.

According to the September 1994 medical board evaluation 
report, the veteran suffered low back pain stemming from a 
May 1991 in-service back injury.  The examiner described a 
service medical history of back pain aggravated by physical 
activity and daily back spasm of moderate to severe 
intensity.  Upon physical examination, the veteran was noted 
to have good flexibility of the spine in forward bending, 
lateral bending, and bilateral rotation.  The examiner noted 
some lumbosacral tenderness, but no significant paraspinal 
spasm.  The examiner observed normal gait without an antalgic 
limp.  The veteran was observed to have intact sensation 
throughout her legs, and the muscle strength of her lower 
extremities was graded 5 on a 5-point scale throughout.  The 
veteran's deep tendon reflexes were one to two plus (2 +) and 
symmetrical in all four extremities.  Upon magnetic resonance 
imaging (MRI), the veteran's spine showed degenerative disc 
disease from L-3 to S-1 with bulges at L-3 to L-4 and L-5, 
and S-1.  A very small central herniated nucleus pulposus was 
noted at L4-5 with no significant effacement of neural 
structures.  No nerve impingement was observed.  The final 
examination report listed diagnoses of low back pain with 
degenerative disc disease and a small-herniated nucleus 
pulposus. 

In August 1995, the RO requested the veteran's service 
medical records and a VA orthopedic evaluation of the 
veteran's low back disorder.  A September 1995 VA orthopedic 
examination noted that the veteran was twenty-six weeks 
pregnant; therefore, diagnostic and clinical testing was 
limited.  The examiner observed range of motion, to include 
flexion to 95 degrees, 0 degrees extension, 30 degrees 
lateral bending, bilaterally; and bilateral rotation to 40 
degrees.  The veteran exhibited pain with extension, but no 
pain with forward flexion and lateral bending.  The veteran's 
muscle strength of the lower extremities was graded 5 on a 5-
point scale.  The examiner observed no evidence of radicular 
symptoms or neurological involvement.  The diagnosis was 
degenerative disc disease of the lumbar spine with no 
evidence of radiculopathy or nerve root impingement.

In September 1995, the veteran was granted entitlement to 
service connection for a low back disorder, characterized as 
degenerative disc disease, L3-4, L4-5; and evaluated at 20 
percent disabling under Diagnostic Code (DC) 5293 pertaining 
to intervertebral disc syndrome.  The veteran filed a notice 
of disagreement July 1996, contending that her service-
connected disability warranted a higher disability rating.  
One month following the issuance of an August 1996 SOC, the 
veteran filed a substantive appeal stating that her 
"attacks" rendered her totally disabled and should be 
considered "severe."  She requested a Board hearing in 
September 1996 and a local hearing at the RO in October 1996.

During an RO hearing before a local hearing officer in 
December 1996, the veteran reported monthly treatment at the 
Beaufort Naval Hospital.  She testified that occasional sharp 
pains "going down her legs," and that she had declined 
surgical intervention.  The veteran reported that her back 
pain affected nearly all of her daily activities, including 
household chores and caring for her children.  The veteran 
contended that the September 1994 medical board report 
clearly demonstrated evidence of severe, reoccurring attacks 
of degenerative disc disease symptoms (assumably referencing 
the August 1995 RO decision and the criteria of Diagnostic 
Code (DC) 5293).  The veteran explained that the medical 
board examiner was also her treating physician in service for 
approximately six months.  The veteran detailed that her low 
back pain restricted her ability to find gainful employment.  
She described her "back going out . . . about twice a 
month."  The veteran submitted a lay statement from a 
friend.  In the statement, the veteran's friend related that 
she had assisted the veteran on several occasions, as the 
veteran was physically limited due to severe back pain. 

In January 1997, the veteran submitted her treatment records 
from the Beaufort Naval Hospital.  The aforementioned 
treatment records revealed that the veteran was treated in 
the emergency room of Beaufort Naval Hospital in December 
1995.  The physician noted pain upon palpation of the spine, 
and observed no spasm.  Clinical testing was not performed 
due to the veteran's discomfort.  The physician diagnosed 
mechanical low back pain.

A Board hearing was held in April 2000.  During the hearing, 
the veteran testified that she suffered constant back pain, 
and intermittent back spasm daily with pain radiating through 
her legs.  She indicated receiving medical care at the 
Iwakuni Branch Medical Center in Japan, and the veteran 
submitted as new evidence her medical records originating 
from that treatment facility.

Treatment records originating from the Iwakuni Center 
revealed five outpatient visits for low back pain from 1997 
to 1999.  During a June 1997 visit, the veteran complained of 
low back pain of two hours duration triggered by exercise.  
On examination, the examiner observed subjective paraspinal 
pain, with pain greater in the left area than the right.  
Limited range of motion due to pain was noted, with flexion 
to 45 degrees.  Neurovascular examination was intact, with 
the veteran demonstrating negative straight leg raising, with 
no loss of sensation or strength in the lower extremities.  
The examiner rendered a diagnosis of acute mechanical back 
strain.  In June 1998, the veteran reported back pain of four 
days duration, with pain radiating down her right leg.  The 
veteran was observed to be in extreme discomfort.  The 
examiner noted forward flexion to the thighs, and no lateral 
flexion.  The veteran was able to walk heel to toe.  The 
examiner noted no palpable vertebral tenderness or spasm.  
Deep tendon reflexes were one plus (1+), muscle strength was 
graded 5 on a 5-point scale, and straight leg raising was 
questionable.  No sensory deficits were observed and Babinski 
responses were negative.  The examiner diagnosed mechanical 
low back pain due to a past history of lumbar herniation and 
degenerative disc disease.  During a February 1998 visit, the 
veteran was treated for complaints of lower back spasm 
triggered by sitting for three hours duration.  The examiner 
did not observe any physical abnormalities.  The veteran was 
observed bending at the waist with obvious discomfort.  The 
examiner noted tenderness to palpation in the right lower 
back area.  Deep tendon reflexes were two plus (2+).  Muscle 
strength was symmetrical and graded 4 on a 5-point scale due 
to back pain.  The examiner diagnosed lower back muscle 
spasm.  

On a visit to the Center in September 1999, the veteran 
reported back pain of eight hours duration.  The examiner 
observed flexion to 90 degrees, and tenderness to palpation 
at L-4 to S-1, and at the sacroiliac joints, with pain 
greater in the left joint than in the right.  Neurovascular 
systems were reported intact in the lower extremities.  The 
examiner diagnosed chronic mechanical low back pain.  In 
November 1999, the veteran was treated for a sudden onset of 
lower back muscle spasm.  The examiner observed that the 
veteran was in acute distress and unable to ambulate without 
assistance.  The veteran's range of motion was restricted due 
to spasm, and the veteran's lumbosacral area was tender to 
palpation.  Straight leg raises were 0 degrees without pain.  
Deep tendon reflexes were two plus (2+).  The examiner 
reported a diagnosis of acute lumbosacral strain.  

In April 2000, the veteran's husband submitted a letter 
stating his wife's low back condition and its impact on their 
activities of daily living.  By Board decision of May 2000, 
the veteran's appeal was remanded for further orthopedic and 
neurological examination and any unobtained pertinent 
evidence.

Information of record indicates that the veteran participated 
in a program of VA vocational rehabilitation from June 19997 
to July 1999.  In September 2000, she requested additional 
training to obtain and maintain employment in the area of 
business management.

A VA neurological examination was provided in December 2000.  
It was noted that the veteran delivered her last child in 
July 2000.  Her back pain had been especially severe during 
the last trimesters of her pregnancies.  She stated that she 
continued to have recurrences of non-radiating low back pain, 
often precipitated by physical activity.  The examiner 
observed a stiff gait, but noted the veteran could tandem 
walk.  Sensation was intact throughout and muscle strength 
was graded 5 on a 5-point scale (although low back pain 
limited efforts in lower extremity muscle testing).  Deep 
tendon reflexes were two plus (2+) throughout with bilateral 
downgoing toes.  The examiner noted bilateral lumbar 
paraspinal tenderness and muscle spasm.  Range of motion of 
the lumbar spine was extremely limited due to pain, with 
reported flexion to 15 degrees, extension incapability, and 
lateral flexion to 20 degrees bilaterally.  X-rays of the 
lumbosacral spine revealed mild narrowing of joint space at 
L-5 to S-1.  The x-ray findings were reported as mild 
degenerative disc disease.  The VA neurological examination 
report listed a diagnosis of chronic low back pain due to 
degenerative disc disease at L-5 to S-1, and no indication on 
examination or by history of sciatic neuropathy.

A VA orthopedic examination was provided in January 2001.  
The examiner observed normal gait, straight back position, 
and no muscle spasm.  The examiner noted bilateral lumbar 
tenderness.  The veteran refused to do straight-leg raising 
for fear of pain.  The veteran also refused range of motion 
testing for fear of pain.  Referencing the December 2000 x-
ray report, the examiner diagnosed chronic low back pain 
secondary to chronic lumbosacral strain with degenerative 
changes from L-5 to S-1.  The examiner observed no weakened 
movement and no incoordination.  In conclusion, the examiner 
explained that additional loss of movement due to pain and 
fatigability could not be measured.  

By rating decision of February 2001, the veteran was granted 
a greater initial rating to 40 percent for degenerative disc 
disease by the use of DC 5292, beginning December 5, 2000, 
the date of her December VA examination. 

II.  Analysis

1.  Entitlement to an initial rating in excess of 20 percent 
between January 16, 1995 and December 5, 2000.

By decision of February 2001, the Board notes that the RO has 
developed this matter in light of Fenderson v. West, 12 Vet. 
App. 119, and has continued its original initial rating of 20 
percent effective January 16, 1995 and prior to December 5, 
2000.  See Fenderson v. West, 12 Vet. App. 119 (1999) (at the 
time of an initial rating, separate or "staged" ratings may 
be assigned for separate periods of time based on the facts 
found).  The veteran and her representative contend that the 
veteran's service-connected disability warrants a higher 
initial rating, and any such initial rating should date back 
to the effective date originally assigned by the RO in 
September 1995.  The Board will proceed to review the 
propriety of the initial rating from January 16, 1995 to 
December 5, 2000.

By decision of September 1995, the RO evaluated the veteran's 
degenerative disc disease under Diagnostic Code (DC) 5293.  
Under 38 C.F.R. § 4.71a, DC 5293, pertaining to 
intervertebral disc syndrome, a zero percent evaluation is 
applied to a postoperative, cured condition.  The compensable 
criteria are as follows:

Pronounced; with persistent symptoms compatible 
with sciatic
neuropathy with characteristic pain and 
demonstrable muscle
spasm, absent ankle jerk, or other neurological 
findings
appropriate to site of diseased disc, little 
intermittent
relief...............................................
................................60

Severe; recurring attacks, with intermittent 
relief..........40

Moderate; recurring 
attacks...........................................2
0

Mild...............................................
................................10

38 C.F.R. § 4.71a, DC 5293.

The Board has reviewed several rating codes representing 
closely related diseases or injuries in regard to the 
veteran's service connected disability.  See 38 C.F.R. 
§ 4.20.  Under 38 C.F.R. § 4.71a, DC 5003, pertaining to 
degenerative arthritis (hypertrophic or osteoarthritis), 
disorders are rated as follows:

Degenerative arthritis established by X-ray 
findings will be
rated on the basis of limitation of motion under 
the
appropriate diagnostic codes for the specific joint 
or joints
involved (DC 5200 etc.).  When however, the 
limitation of
motion of the specific joint or joints involved is
noncompensable under the appropriate diagnostic 
codes, a
rating of 10 pct is for application for each such 
major joint
or group of minor joints affected by limitation of 
motion, to
be combined, not added under diagnostic code 5003. 
Limitation
of motion must be objectively confirmed by findings 
such as
swelling, muscle spasm, or satisfactory evidence of 
painful
motion.  In the absence of limitation of motion, 
rate as
below:

With X-ray evidence of involvement of 2 or more 
major joints 
or 2 or more minor joint groups, with occasional
incapacitating exacerbations......................................20

With X-ray evidence of involvement of 2 or more 
major joints
or 2 or more minor joint groups..................................10

Note (1): The 20 pct and 10 pct ratings based on X-
ray
findings, above, will not be combined with ratings 
based on
limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X-
ray
findings, above, will not be utilized in rating 
conditions
listed under diagnostic codes 5013 to 5024, 
inclusive.

38 C.F.R. § 4.71a, DC 5003.


In addition, pursuant to 38 C.F.R. § 4.71a, DC 5292, which 
pertains to limitation of motion of the lumbar spine, the 
veteran may be rated using the following criteria:

Severe.............................................
...........40
Moderate...........................................
.........20
Slight.............................................
............10

38 C.F.R. § 4.71a, DC 5292.  

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, DC 
5295, the criteria for which follow:

Severe; with listing of whole spine to opposite 
side, positive
Goldthwaite's sign, marked limitation of forward 
bending in
standing position, loss of lateral motion with 
osteo-
arthritic changes, or narrowing or irregularity of 
joint
space, or some of the above with abnormal mobility 
on forced
motion.................................................
..................................40

With muscle spasm on extreme forward bending, loss 
of lateral
spine motion, unilateral, in standing 
position.......................20

With characteristic pain on 
motion........................................10

With slight subjective symptoms 
only....................................0

38 C.F.R. § 4.71a, DC 5295.



Where there is ankylosis of the lumbar spine, the following 
ratings may be assigned:

Unfavorable........................................
...............50
Favorable..........................................
................40

38 C.F.R. § 4.71a, DC 5289.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the veteran alleges debilitating back 
pain.  In consideration of any functional loss due to pain 
and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the joints, the Board 
observes the provisions of 38 C.F.R. §§ 4.40, 4.45, 
respectively.  See also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (where rating is based on loss of motion, 
38 C.F.R. §§ 4.40, 4.45 must be considered).  Following a 
complete review of the claims folder, the Board finds that an 
increased evaluation to 40 percent is warranted under DC 
5292, pertaining to limitation of motion of the lumbar spine.  
Specifically, the evidence of record reflects functional 
impairment corresponding to a 40 percent evaluation.  See 
38 C.F.R. § 4.71a, DC 5292.  Under DC 38 C.F.R. § 4.71a, DC 
5292, a rating of 40 percent is contemplated for severe 
limitation of motion of the lumbar spine.  According to a 
September 1995 VA orthopedic examination, actual range of 
motion findings were not limited to a severe degree.  
However, despite sufficient clinical findings, the Board 
finds that a higher evaluation is warranted under DC 5292 
through consideration of the veteran's subjective complaints 
of pain.  In this regard, the Board finds the veteran's 
statements revealing disabling "attacks" of pain credible.  
See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As the schedular criteria of DC 5292 are most 
favorable to the veteran and adequately characterizes her 
service-connected disability, the Board assigns a 40 percent 
rating under DC 5292 for the period prior to December 5, 
2000.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (the 
[Board] must weigh the evidence and make an informed choice 
as to which diagnostic code provides the most appropriate 
method for rating the veteran's disability).

2. Entitlement to an initial rating in excess of 40 percent 
during the pendency of the appeal.

In a claim for greater disability rating on an original 
claim, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulations.  AB v. 
Brown, 6 Vet App. 35, 38 (1993).  Accordingly, the Board must 
discuss the applicability of the next higher rating than that 
which was assigned by the RO or the Board, if the highest 
rating available was not awarded.  Id. at 38-39.  In this 
regard, it is noted that the veteran has been evaluated 40 
percent disabled under the criteria of 38 C.F.R. § 4.71a, DC 
5292, which pertains to severe limitation of motion of the 
lumbar spine during the pendency of this appeal.  A 40 
percent evaluation is the maximum rating assignable under DC 
5292; therefore, no further discussion of the applicability 
of DC 5292 is warranted.  The Board will proceed by reviewing 
other applicable rating diagnostic codes representing closely 
related diseases or injuries under which a rating in excess 
of 40 percent may be assigned.

Following a complete review of the claims folder, the Board 
finds that the criteria for a rating in excess of 40 percent 
for service-connected degenerative disc disease of the lumbar 
spine, under DCs 5289 and 5295, have not been met.  A greater 
rating than that currently in effect is available when there 
is unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, DC 5289.  However, there is no medical evidence 
demonstrating ankylosis of the lumbar spine, actually or 
functionally.

In addition, a greater rating than that currently in effect 
is available when there is pronounced intervertebral disc 
syndrome, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293.  In 
September 1995, a VA examiner observed no evidence of 
radicular symptoms or neurological involvement.  According to 
treatment records originating from the Iwakuni Branch Medical 
Center in Japan, deep tendon reflexes have been predominantly 
reported as two plus (2+) and always present in the lower 
extremities.  All sensory examinations of record have been 
reported as normal, and muscle strength predominantly grade 5 
on a 5-point scale.   By VA neurological examination in 
December 2000, sciatic neuropathy was eliminated as a 
possible diagnosis by history and by examination.  Although 
the veteran has reported radiating pain on occasion, the 
medical evidence of record does not show consistent radicular 
pain that could be characterized as "persistent."  In 
summary, the medical evidence of record does not demonstrate 
any intervertebral disc syndrome is pronounced in any degree.  

Furthermore, the Board has considered whether a higher rating 
is warranted under DC 5293 in consideration of the provisions 
of 38 C.F.R. § 4.40, 4.45, regarding functional loss due to 
pain.  However, at a VA examination in January 2001, the 
physician noted that functional loss could not be quantified.  
Moreover, the VA examinations simply do not establish more 
than actual or functional severe limitations attributable to 
the back disability.  Importantly, no nerve impingement was 
observed on an MRI, muscle strength has been consistently 
satisfactory, reflexes have been adequate, and sensation is 
intact.  The Board finds that the effects of any functional 
loss do not more closely resemble the criteria for pronounced 
intervertebral disc syndrome.

Finally, a higher rating is not warranted on an 
extraschedular basis.  The Board acknowledges that the 
veteran has expressed that her back pain limits employment.  
It appears that since her discharge, she has not engaged in 
substantially gainful employment.  She has had some 
vocational rehabilitation training during that period of time 
and gave birth to two children.  However, the veteran has not 
required any periods of hospitalization due to her service-
connected disability, nor has she required extensive 
outpatient treatment for her disability.  See 38 C.F.R. 
§ 3.321(b).  There is no evidence supporting any unusual or 
exceptional circumstances as to warrant an extraschedular 
rating.  Rather, the rating assigned is intended to 
compensate for average interference with employment 
attributable to the service connected disability.  Thus, 
referral to the RO for those actions outlined in 38 C.F.R. § 
3.321(b) is unnecessary.

3.  The Veterans Claims Assistance Act of 2000

As a final matter, the Board observes the RO has not been 
afforded an opportunity to consider the claim under the 
Veterans Claims Assistance Act of 2000, and thereby determine 
whether additional notification or development action is 
required.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which held that the VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law has redefined the duty to assist the 
veteran regarding her claim.  The Veterans Claims Assistance 
Act of 2000 provides that the veteran must be notified of any 
information, including medical or lay evidence, necessary to 
substantiate her claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5102).  
Furthermore, in pertinent part, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies, and the veteran must be 
notified if identified records are unavailable.  Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.

Regarding the applicability of the new law, the Board notes 
that further development was not warranted in this case.  By 
virtue of the RO notice pursuant to May 2000 Board REMAND 
instructions, the veteran and her representative were 
provided notice of the information, medical evidence, and lay 
evidence necessary to substantiate her claim for a higher 
rating.  See Veterans Claims Assistance Act of 2000, 114 
Stat. at 2096-97.  In addition, the RO fully developed the 
claim by obtaining all identified treatment records and 
providing two VA medical examinations.  See Veterans Claims 
Assistance Act of 2000, 114 Stat. at 2097-98.


ORDER

Entitlement to an initial rating of 40 percent for 
degenerative disc disease from January 16, 1995, to December 
5, 2000, under DC 5292 pertaining to severe limitation of 
motion of the lumbar spine, is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.

Entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease since service connection was 
granted is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


